number release date id office uilc cca_2009032410140452 -------------- from ----------------------- sent tuesday date am to -------------------- cc subject question re sec_6501 provides that the service must assess the tax imposed by title_26 within three years after the return is filed the limitations_period for assessing the income_tax_liability of an s corp shareholder runs from the date the shareholder files his or her original return not the date on which the s corp's information_return is filed and not the date of any subsequent amended_return 506_us_523 101_tc_499 when a taxpayer files an original return and subsequently files an amended_return the period of limitations begins to run from the date of the original return and not from the date the amended_return is filed under the facts you provided assuming the shareholders filed their original returns on or before date and for tax years and the assessment statute has run for tax_year it expired on date but remains open for and please note that the assessment_period for is only open until date the period for recovering an erroneous refund under sec_7405 may also be open depending on when the refund was made to the shareholders a suit for recovery_of an erroneous refund must be begun within two years after making the refund or years in the case of fraud or misrepresentation of a material fact i hope this is helpful and has answered your question please give me a call if you have any concerns or follow-up questions
